In an action to declare a certain zoning ordinance confiscatory and unconstitutional, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered February 19, 1975, after a nonjury trial, which declared the said ordinance of the Town of Oyster Bay valid and constitutional as applied to plaintiffs’ property. Judgment affirmed, with costs. Special Term properly found that plaintiffs failed to meet their burden of proving that application of the ordinance to the subject premises is arbitrary and unreasonable (see Williams v Town of Oyster Bay, 32 NY2d 78; Walton v Incorporated Town of Smithtown, 43 AD2d 980, affd 37 NY2d 915. Rabin, Acting P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.